Exhibit 10.1

STRUCTURING FEE AGREEMENT

This Structuring Fee Agreement (the “Agreement”), dated as of January 29, 2015
(the “Effective Date”), is made by and between InfraREIT, Inc., a Maryland
corporation (the “Company”), and Hunt-InfraREIT, L.L.C., a Delaware limited
liability company (“Hunt-InfraREIT”).

RECITALS

WHEREAS, the Company has filed with the United States Securities and Exchange
Commission a registration statement on Form S-11 (the “Registration Statement”)
with respect to an initial public offering (the “IPO”) of its common stock, par
value $0.01 per share (“Common Stock”);

WHEREAS, in consideration for the significant time and effort of Hunt-InfraREIT
and its affiliates in connection with preparing the Company for the IPO, the
Company desires to pay to Hunt-InfraREIT 1,700,000 shares of Common Stock (the
“Structuring Fee Securities”) pursuant to the terms and conditions set forth
herein;

WHEREAS, Hunt-InfraREIT desires to accept the Structuring Fee Securities,
subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
covenants, conditions and agreements contained herein, and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1.    Structuring Fee Securities.

       1.1.    Allocation.    The Company hereby agrees to pay the Structuring
Fee Securities to Hunt-InfraREIT at the Closing (as defined below).

       1.2.    Terms of Common Stock.    The powers, privileges and rights of
the holders of shares of Common Stock, and the qualifications, limitations and
restrictions thereof, are set forth in the charter of the Company as in effect
as of the date hereof, attached hereto as Exhibit A, and as the same may be
amended and restated effective as of the closing of the IPO (the “IPO Closing”),
the form of which is attached hereto as Exhibit B (collectively, as may be
amended and restated from time to time, the “Charter”).

2.    Closing.    The closing of the transactions contemplated by this Agreement
(the “Closing”) shall occur as of the Effective Date.

3.    Representations and Warranties of the Company.    The Company hereby
represents and warrants to Hunt-InfraREIT as follows:

       3.1.    Organization, Good Standing, Power and Qualification.    The
Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Maryland and has all requisite corporate
power and authority to own and operate its properties and assets and to carry on
its business as presently conducted and as proposed to be conducted.

 

1



--------------------------------------------------------------------------------

       3.2.    Authorization.    This Agreement and the transactions
contemplated hereby, including the issuance of the Structuring Fee Securities,
have been duly authorized by all necessary corporate action on behalf of the
Company in order to authorize the Company to enter into this Agreement. This
Agreement, when executed and delivered by the Company, shall constitute a valid
and legally binding obligation of the Company, enforceable against the Company
in accordance with its terms except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, or other laws of
general application relating to or affecting the enforcement of creditors’
rights generally, or (ii) as limited by laws relating to the availability of
specific performance, injunctive relief, or other equitable remedies.

       3.3.    Structuring Fee Securities.    The Structuring Fee Securities,
when issued, sold and delivered in accordance with the terms and for the
consideration set forth in this Agreement, will be validly issued, fully paid
and nonassessable and free of restrictions on transfer other than
(i) restrictions on transfer set forth in (y) the Charter or (z) applicable
state and federal securities laws and (ii) liens or encumbrances created by or
imposed by Hunt-InfraREIT. Assuming the accuracy of the representations of
Hunt-InfraREIT in Section 4 of this Agreement, the Structuring Fee Securities
will be issued in material compliance with all applicable federal and state
securities laws.

4.    Representations and Warranties of Hunt-InfraREIT.    Hunt-InfraREIT hereby
represents and warrants to the Company as follows:

       4.1.    Organization, Good Standing, Power and
Qualification.    Hunt-InfraREIT is a limited liability company duly formed,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite limited liability company power and authority to own and
operate its properties and assets and to carry on its business as presently
conducted and as proposed to be conducted.

       4.2.    Authorization.    This Agreement and the transactions
contemplated hereby have been duly authorized by all necessary limited liability
company action on behalf of Hunt-InfraREIT in order to authorize Hunt-InfraREIT
to enter into this Agreement. This Agreement, when executed and delivered by
Hunt-InfraREIT, shall constitute a valid and legally binding obligation of
Hunt-InfraREIT, enforceable against Hunt-InfraREIT in accordance with its terms
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, or other laws of general application relating
to or affecting the enforcement of creditors’ rights generally, or (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies.

       4.3.    Acquisition Entirely for Own Account.    This Agreement is made
with Hunt-InfraREIT in reliance upon Hunt-InfraREIT’s representation to the
Company, which by Hunt-InfraREIT’s execution of the Agreement, Hunt-InfraREIT
hereby confirms, that, subject to the final sentence of this Section 4.3, the
Structuring Fee Securities to be acquired by Hunt-InfraREIT will be acquired for
investment for Hunt-InfraREIT’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and that
Hunt-InfraREIT has no present intention of selling, granting any participation
in, or otherwise distributing the same. By executing this Agreement,
Hunt-InfraREIT further represents that, subject to the final sentence of this
Section 4.3, Hunt-InfraREIT does not presently have any

 

2



--------------------------------------------------------------------------------

contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to any of the Structuring Fee Securities. Hunt-InfraREIT has not been
formed for the specific purpose of acquiring the Structuring Fee Securities.
Notwithstanding anything to the contrary contained in this Section 4.3,
Hunt-InfraREIT has agreed to transfer a portion of the shares of Common Stock
issued to it hereunder to OPTrust N.A. Holdings Trust (“OpTrust”) pursuant to an
agreement of transfer in which OpTrust has made representations and warranties
that are reasonably necessary to confirm that such transfer does not otherwise
cause the issuance of the Structuring Fee Securities pursuant to this Agreement
to fail to be exempt from registration under the Securities Act of 1933, as
amended (the “Securities Act”).

       4.4.    Restricted Securities.    Hunt-InfraREIT understands that the
Structuring Fee Securities have not been, and will not be, registered under the
Securities Act, by reason of a specific exemption from the registration
provisions of the Securities Act that depends upon, among other things, the bona
fide nature of the investment intent and the accuracy of Hunt-InfraREIT’s
representations as expressed herein. Hunt-InfraREIT understands that the
Structuring Fee Securities are “restricted securities” under applicable U.S.
federal and state securities laws and that, pursuant to these laws,
Hunt-InfraREIT must hold the Structuring Fee Securities indefinitely unless they
are registered with the Securities and Exchange Commission and qualified by
state authorities, or an exemption from such registration and qualification
requirements is available. Hunt-InfraREIT acknowledges that the Company has no
obligation to register or qualify the Structuring Fee Securities for resale
other than pursuant to the terms of the Registration Rights Agreement among the
Company, Hunt-InfraREIT and the other investors party thereto, as it will be
amended and restated upon the IPO Closing. Hunt-InfraREIT further acknowledges
that if an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Structuring Fee Securities, and on
requirements relating to the Company that are outside of Hunt-InfraREIT’s
control, and that the Company is under no obligation and may not be able to
satisfy.

       4.5.    Legends.    Hunt-InfraREIT understands that the Structuring Fee
Securities and any securities issued in respect of or exchange for the
Structuring Fee Securities, may bear one or all of the following legends:

                 (a)    “THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED
FOR INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), THE SECURITIES LAWS OF ANY STATE OR ANY OTHER
APPLICABLE U.S. OR NON-U.S. SECURITIES LAWS, IN EACH CASE IN RELIANCE UPON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH
LAWS. SUCH SECURITIES MAY NOT BE SOLD, PLEDGED, OR TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR A VALID EXEMPTION FROM THE REGISTRATION AND PROSPECTUS
DELIVERY REQUIREMENTS OF THE SECURITIES ACT, ANY APPLICABLE STATE SECURITIES
LAWS AND ANY OTHER APPLICABLE SECURITIES LAWS.”

 

3



--------------------------------------------------------------------------------

                 (b)    Any legend required by the Charter and/or the securities
laws of any state or any other securities laws to the extent such laws are
applicable to the Structuring Fee Securities.

       4.6.    Accredited Investor.    Hunt-InfraREIT is an accredited investor
as defined in Rule 501(a) of Regulation D promulgated under the Securities Act.

       4.7.    No General Solicitation.    Neither the Company, nor any of its
respective agents, has either directly or indirectly, including through a broker
or finder (i) engaged in any general solicitation, or (ii) published any
advertisement in connection with the offer and sale of the Structuring Fee
Securities. Hunt-InfraREIT has a pre-existing relationship with the Company and
has not relied upon any of the statements contained in the Registration
Statement in connection with its determination to accept the Structuring Fee
Securities. In making the decision to accept the Structuring Fee Securities,
Hunt-InfraREIT has relied solely upon (i) the Charter and this Agreement, and
(ii) its own independent investigations of the business to be undertaken by the
Company or investigations conducted by its own independent advisers in
evaluating its participation in the Company.

5.    Miscellaneous.

       5.1.    Amendments; Waiver.    This Agreement may be amended, modified or
supplemented only by a written instrument signed by each of the parties hereto.
No waiver of any of the provisions of this Agreement shall be valid and
enforceable unless such waiver is in writing and signed by the party to be
charged, and, unless otherwise stated therein, no such waiver shall constitute a
waiver of any other provision hereof (whether or not similar) or a continuing
waiver.

       5.2.    Binding Effect; Assignment.    This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement.

       5.3.    Entire Agreement.    This Agreement constitutes the entire
agreement between the parties pertaining to the subject matter hereof and
supersedes all prior and contemporaneous negotiations, agreements and
understandings of the parties.

       5.4.    Governing Law.    This Agreement will be governed by and
construed in accordance with the laws of the State of Maryland without regard to
any conflicts of law provisions that would result in the application of the laws
of any other jurisdiction. Any legal action or proceeding arising from this
Agreement shall be adjudicated solely and exclusively in the state and/or
federal courts in Maryland. Each party irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action or proceeding.

       5.5.    Notices.    All notices, offers or other communications required
or permitted to be given pursuant to this Agreement shall be in writing and may
be personally served, sent via facsimile, sent via electronic mail or sent by
United States mail or by commercial courier and shall be deemed to have been
given when received at the address set forth below:

 

4



--------------------------------------------------------------------------------

If to Hunt-InfraREIT:

Hunt-InfraREIT, L.L.C.

Attn: Hunter L. Hunt, President

1900 North Akard Street

Dallas, TX 75201

Facsimile: 214-978-8989

E-mail: HHunt@huntoil.com

If to the Company:

InfraREIT, Inc.

Attn: Chief Executive Officer

1807 Ross Avenue, 4th Floor

Dallas, TX 75201

E-mail: DCampbell@huntutility.com

With a copy to:

InfraREIT, Inc.

Attn: General Counsel

1807 Ross Avenue, 4th Floor

Dallas, TX 75201

E-Mail: Legal@huntutility.com

The address of any party hereto may be changed by a notice in writing given in
accordance with the provisions of this Section 5.6.

       5.6.    Severability.    If all or any portion of any provision contained
in this Agreement shall be determined by a court of law to be invalid, illegal
or unenforceable in any respect for any reason, such provision or portion
thereof shall be deemed stricken and severed from this Agreement, and the
remaining provisions and portions thereof shall continue in full force and
effect.

       5.7.    Counterparts.    Any number of counterparts hereof may be
executed and each such counterpart shall be deemed to be an original instrument.
A signature delivered by facsimile or other means of electronic transmission
shall be deemed to constitute an original signature.

       5.8.    Titles and Subtitles.    The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

[Signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Structuring Fee Agreement as
of the date first set forth above.

 

InfraREIT, Inc. By:

/s/ Benjamin D. Nelson

Name: Benjamin D. Nelson Title: Senior Vice President and General Counsel
Hunt-InfraREIT, L.L.C. By:

/s/ Benjamin D. Nelson

Name: Benjamin D. Nelson Title: Senior Vice President

Signature Page to Structuring Fee Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Charter



--------------------------------------------------------------------------------

EXHIBIT B

Amended and Restated Charter